Citation Nr: 0740134	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for cervical 
spondylosis as secondary to back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1989 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for a back strain and for cervical 
spondylosis.  A Notice of Disagreement (NOD) was filed in 
November 2006, and a Statement of the Case (SOC) was issued 
in March 2007.  The veteran perfected his appeal with the 
filing of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in May 2007.  A Supplemental SOC (SSOC) was issued in June 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the substantive appeal filed in May 2007, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the Board in Washington, DC.  This hearing was scheduled for 
January 2008, and the veteran was notified in correspondence 
dated in November 2007.

However, the veteran, through his representative, has 
requested that his hearing at the Board be cancelled due to 
medical issues.  Instead, the veteran has requested that he 
be scheduled for a hearing before a Veterans Law Judge at the 
RO.  Inasmuch as Travel Board hearings are scheduled by the 
RO, the case must be remanded for that purpose.



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


